DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 2/17/22 have been fully considered but they are not persuasive. Applicant argues the 112 first paragraph rejection alleging there is written support from the disclosure and drawings.  The examiner respectfully disagrees because unless otherwise noted the drawings cannot be relied on when no explicit explanation states the figures are to scale along with suggesting specific dimensions or ratios. It is well settled in court decisions that when a drawing or figure is not to scale it cannot be relied on or assumed to imply specific configurations, dimensions, etc. Additionally the examiner would like to note that while the specification did provide some ratios on expansion for the anchors, the specification only detailed the expansion ratios were relative to an unexpanded condition and how much it can expand. There was no comparative ratio of the distal anchor relative to the proximal anchor dimensions. 
Applicant did not submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions pertaining to the112 2nd paragraph rejection of claims 4-9.  Since Applicant failed to discuss the rejection applied against the claims or explain how the claims avoid the 112 2nd paragraph statute, this rejection is maintained.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argued particularly the White teaching reference and suggested the proximal and distal anchor portions were arranged the opposite as claimed or in other words had the different diameter portions switched. First the examiner would like to note that the larger diameter anchor portion of the stent device of White is for a section of a vessel which is larger than another section or vessel in which portions or another anchor part of the stent device is placed. Thus, proximal and distal anchors are relative to the intended implantation or anchoring sites in which the stent would be placed. How is this relevant, the surgeon placing the implant would know where a larger diameter region is and where a smaller diameter region is of a target vessel because they are highly trained, educated and of skill in the art. It is also noteworthy that the claim (1) does not even state in which direction the proximal and distal anchors are oriented in the vessel but only states the intraluminal device is placed in the coronary sinus. Applicant also tried to argue that White was not constructed as the claimed invention. The examiner agrees, but that is why the reference was not applied as a 102 anticipatory reference, but only used as an obvious type teaching under 35 U.S.C. 103 and thus is an appropriate reference. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA),
first paragraph, as failing to comply with the written description requirement. The
claim(s) contains subject matter which was not described in the specification in such a
way as to reasonably convey to one skilled in the relevant art that the inventor or a joint
inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time
the application was filed, had possession of the claimed invention. The recitation of the
“expanded proximal anchor diameter is at least (133%) or ( 200%) or (from 133 to
333%) greater than the expanded distal anchor diameter’ in the claims respectively with
the ratios cited is new matter because the specification never described any specific
ratio as to how much greater the proximal anchor was relative to the distal anchor. The
specification in paragraphs 46,47 only described ratio or comparison as to how much an
anchor expands from the unexpanded configuration to the expanded configuration, but
there was no comparative ratio between proximal and distal anchors described.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



	Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: details of the joining or attachment of the proximal anchor with the distal anchor via the “fixed length connecting member’ which is recited to be “between the distal and proximal expandable anchors’ since there is no positive recitation of attachment. In claims 4,5 and 6 respectively the limitations of the “plurality of distal elongate arms expanded into circumferential engagement with an inner wall of the coronary sinus” and be “away from the longitudinal axis of the connecting member” and “away from a tubular securing member into which the distal arm is secured’ fail to clarify if there is any joining of the distal anchor with the fixed length connecting member because the scope of the claim implies the “elongate arms” may not even be attached and just extend “distally” which is reasonable since the claims are reciting the elongate arms are extending away from the connecting member axis and also since claim 1 recites they are offset. In claims 7,8 and 9 respectively the limitations of the “plurality of proximal elongate arms expanded into circumferential engagement with an inner wall of the coronary sinus” and be “away from the longitudinal axis of the connecting member” and “away from a tubular securing member into which the proximal arm is secured’ fail to clarify if there is any joining of the proximal anchor with the fixed length connecting member because the scope of the claim implies the “elongate arms” may not even be attached and just extend “proximally” which is reasonable since the claims are reciting .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Webler et al. (2005/0038506) in of Pavcnik et al. (6200336) and Wilson et al. (6569198) and White et al. (6652571). Webler et al. disclose (paragraph 65) a method of treating a mitral valve with regurgitation. Webler also disclose the procedure involves deployment into a coronary sinus, paragraph 218. Fig. 61A of Webler shows an expandable distal anchor 1002 and an expandable proximal anchor 1004 along with a fixed length connecting member 1010 extending between the distal and proximal anchors. Webler discloses the anchors are expandable, paragraph 16, see also figures. It is inherent that coil structures are collapsible and further Webler discloses (paragraphs 128,192) the method involves expanding the anchors, thus it is inherent they are in a collapsed condition to deliver.  Figs. 1E, 2A, 2B, 60 show the fixed length connecting member has a curved configuration; however, Webler did not disclose a length between one and six inches. Wilson et al. teach (col. 5, lines 1,2) that the support member or connector has a length that falls within the claimed range of 1-6 inches. Wilson further teaches (col. 6, lines 14- 16) that the intravascular support is sized and configured for placement in the coronary sinus. It would have been obvious to 145) in the method of treating a mitral valve that at a time subsequent to expanding the distal anchor, pulling proximally on the intraluminal cardiac device so as to change the geometry of the mitral valve annulus to reduce undesirable blood flow regurgitation of the mitral valve; and at a time subsequent to pulling proximal on the intraluminal cardiac device, expanding the proximal anchor and anchoring the proximal anchor against movement within the coronary sinus to substantially secure the mitral valve annulus in the changed geometry.  Regarding claims 2,3 Webler does disclose Figs. 24A,B (paragraph 33) there is a locking mechanism which thus can be used with the anchors. With respect to claims 4-5, Fig. 61 E of Webler shows that there can be a plurality of distal elongate arms 1032 which extend circumferentially away from the connector 1010. However, with respect to claim 6, Webler did not explicitly disclose the plurality of distal elongate arms are secured in a tubular securing member. Pavcnik et al. teach (Fig. 8) that a distal anchor 30 formed of elongate arms 11 has a tubular securing member 15 to join with a connecting member 16 to attach to another anchor. It would have been obvious to one of ordinary skill in the art to use a tubular securing member as taught by Pavcnik et al. to attach a distal anchor having elongate arms joined with a connector to attach to another anchor in the intravascular cardiac device of Webler et al. as modified with Wilson to allow the surgeon to accurately place the anchor at the desired orientation relative to the elongate connecter. With respect to claims 7-8, Fig. 61 1034 which extend circumferentially away from the connector 1010. However, with respect to claim 9, Webler did not explicitly disclose the plurality of proximal elongate arms are secured in a tubular securing member. Pavcnik et al. teach (Fig. 8) that a distal anchor 30 formed of elongate arms 11 has a tubular securing member 15 to join with a connecting member 16 to attach to another anchor. It would have been obvious to one of ordinary skill in the art to use a tubular securing member as taught by Pavcnik et al. to attach a proximal anchor having elongate arms joined with a connector to attach to another anchor in the intravascular cardiac device of Webler et al. as modified with Wilson to allow the surgeon to accurately place the anchor at the desired orientation relative to the elongate connector. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marshall et al. (5609605) teaches that intravascular devices can have a proximal anchor with an expanded larger diameter than a distal anchor with a smaller expanded diameter and a fixed length curved connecting member.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799